                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:21-cv-01150 KES                                                     Date: July 15, 2021

Title: DIAMONDSTAR ENTM’T HOLDINGS, LLC v. THH LLC and RICK ZIELOMSKI

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                      Not Present
               Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANTS:
             None Present                                      None Present



  PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause Why this Action
                                                            Should Not Be Remanded

        On July 2, 2021, Defendants filed a Notice of Removal from Orange County Superior
Court case number 0-2020-01152786-CU-BC-CJC (Dkt. 1 [“Notice”]), together with a copy of
all process, pleadings, and orders served upon Defendants, including the summons and complaint
(Dkt. 1-1–1-30). Plaintiff has stipulated to removal of this case to federal court. (Dkt. 1-31.)

          On removal, Defendants—the parties which invoked the federal court’s removal
jurisdiction—have the burden of establishing federal jurisdiction. California ex rel. Lockyer v.
Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.), opinion amended on denial of reh’g, 387 F.3d 966
(9th Cir. 2004) (“The removal statute is strictly construed against removal jurisdiction, and the
burden of establishing federal jurisdiction falls to the party invoking the statute.”). Even when
both sides stipulate to federal jurisdiction, this Court has an independent obligation to examine
whether removal jurisdiction exists before deciding any issue on the merits. Valdez v. Allstate
Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (The federal district court is “obligated to consider
sua sponte whether [it has] subject matter jurisdiction.”).

       Defendants assert that this Court has subject matter jurisdiction under 28 U.S.C.
§ 1332(a), which confers original jurisdiction over “all civil actions where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between … citizens of different States.” (Notice at 2.) Diversity must exist both at the time the
case was filed in state court and at the time of removal. Strotek Corp. v. Air Transp. Ass’n. of
Am., 300 F.3d 1129, 1131 (9th Cir. 2002). Defendants assert that Plaintiff Diamondstar is “a
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-01150 KES                                                       Date: July 15, 2021
                                                                                               Page 2

citizen of Nevada.” (Id. at 3.) For diversity purposes, however, corporate entities may have dual
citizenship: “a corporation shall be deemed to be a citizen of every State and foreign state by
which it has been incorporated and of the State or foreign state where it has its principal place of
business.” 28 U.S.C. § 1332(c)(1) (emphasis added). If Defendants choose to file an amended
notice of removal, they should assert not only where Plaintiff is incorporated but also the state
where it has its principal place of business. (Cf. Notice at 3 [asserting that Defendant THH “is a
California limited liability company with its principal place of business in California”].)

         Similarly, the Notice asserts that Defendant Rick Zielomski “is an individual with his
primary residence in California.” (Notice at 3) (emphasis added). But the diversity statute looks
to “citizenship” not “residence.” 28 U.S.C. § 1332. To establish “citizenship” for diversity
purposes, an individual must be both a citizen of the United States and a domiciliary of one
particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). An
individual residing in a particular state is not necessarily domiciled there. Instead, a person’s
“domicile” is the place he or she resides with the intention to remain or to which he or she
intends to return. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). While a
mere allegation of “residency” is insufficient to establish citizenship, it may be cured by
amendment. 28 U.S.C. § 1653.

        Finally, the Notice does not adequately demonstrate that the amount in controversy
exceeds $75,000. “Where the plaintiff originally files in federal court, the amount in controversy
is determined from the face of the pleadings.” Geographic Expeditions, Inc. v. Est. of Lhotka ex
rel. Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010) (citation omitted). However, “in a case that has
been removed from state court to federal court under 28 U.S.C. § 1441 on the basis of diversity
jurisdiction, the proponent of federal jurisdiction—typically the defendant in the substantive
dispute—has the burden to prove, by a preponderance of the evidence, that removal is proper.”
Id. at 1106–07 (9th Cir. 2010). Thus, Defendants must demonstrate by a preponderance of the
evidence that Plaintiff could recover more than $75,000 if successful.

         The complaint revolves around a single transaction whereby Defendant THH agreed to
sell 10,000 packages of disinfectant wipes to Plaintiff, who intended to resell the wipes to its
customer Safeguard. (Dkt. 1-3 ¶¶ 7–12.) Plaintiff alleges that the wipes arrived late and in
unusable condition. (Id. ¶ 14.) Plaintiff asserts $49,568 in damages to replace the damaged
wipes. (Id. ¶¶ 16–17.) Plaintiff also alleges that due to the moldy and unusable wipes, Plaintiff’s
“relationship with Safeguard has been irreparably harmed, leading to a loss of over $500,000 of
profits.” (Id. ¶ 18.) Plaintiff contends that prior to this transaction with THH, it “enjoyed a
stellar reputation with Safeguard” but that “Safeguard now refuses to do business with Plaintiff.”
(Id. ¶ 28.) While attorney fees recoverable by statute or contract may be included in determining
the amount in controversy, see Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155–56 (9th Cir.
1998), the complaint does not include any such allegations. In its Notice, Defendants merely cite
this total amount—$549,568—to demonstrate that the amount in controversy exceeds $75,000.
(Notice at 2.) But a conclusory allegation “neither overcomes the ‘strong presumption’ against
removal jurisdiction, nor satisfies [the defendant]’s burden of setting forth, in the removal
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-01150 KES                                                       Date: July 15, 2021
                                                                                               Page 3

petition itself, the underlying facts supporting its assertion that the amount in controversy
exceeds” the applicable dollar value. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992) (per
curiam).

         In removal of a civil action based on diversity, “the sum demanded in good faith in the
initial pleading shall be deemed to be the amount in controversy.” 28 U.S.C. § 1446(c)(2)
(emphasis added). “Yet, making a claim in ‘good faith’ means a plaintiff’s estimations of the
amounts recoverable must be realistic and objective, not based on fanciful, pie-in-the-sky, or
simply wishful amounts.” Parker v. U.S. Bank Tr., N.A. as Tr. for LSF9 Master Participation
Tr., No. 2:20-CV-09697 ODW (RAO), 2020 WL 7479633, at *2, 2020 U.S. Dist. LEXIS
238747, at *4 (C.D. Cal. Dec. 18, 2020) (citation omitted). Indeed, the court has an
“independent obligation to examine its jurisdiction where doubts arise,” and “would be remiss in
its obligations if it accepted every claim of damages at face value.” Surber v. Reliance Nat.
Indem. Co., 110 F. Supp. 2d 1227, 1231 (N.D. Cal. 2000) (citations omitted). Here, the leap
from nearly $50,000 in contract damages to $500,000 in lost profits is difficult to credit. The
Court finds it implausible that if prior to this one moldy shipment of disinfectant wipes Plaintiff
had a “stellar reputation” with Safeguard, Safeguard would thereafter refuse to do any business
with Plaintiff. Cf. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014)
(A “defendant’s notice of removal need include only a plausible allegation that the amount in
controversy exceeds the jurisdictional threshold.”) (emphasis added). Even if future lost profits
were properly considered, Plaintiff’s allegations appear too speculative to satisfy the amount-in-
controversy requirement. See Scarlott v. Nissan N. Am., Inc., 771 F.3d 883, 890 (5th Cir. 2014)
(speculative claim for lost profits did not raise the amount in controversy above the jurisdictional
requirement); Zuckman v. Monster Beverage Corp., 958 F. Supp. 2d 293, 302 (D.D.C. 2013)
(“Even if future lost profits were considered, however, [defendant’s] claims about these costs are
still too speculative to satisfy the amount-in-controversy requirement.”).

        When the court questions the defendant’s allegations of removal jurisdiction, “evidence
showing the amount in controversy is required.” Acad. of Country Music v. Cont’l Cas. Co., 991
F.3d 1059, 1069 (9th Cir. 2021) (citation omitted); see generally Dart Cherokee, 574 U.S. at 89
(“Evidence establishing the amount is required … when the plaintiff contests, or the court
questions, the defendant’s allegation.”). Therefore, if Defendants choose to file an amended
notice of removal, they should provide “summary-judgment-type evidence as to the amount in
controversy at the time of removal.” Thompson v. Coulter, No. CV-10-27, 2010 WL 2802756,
at *3, 2010 U.S. Dist. LEXIS 70429, at *8 (D. Mont. July 13, 2010); see Valdez v. Allstate Ins.
Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (“To discharge its burden [on removal], [the defendant]
needed to provide evidence establishing that it is ‘more likely than not’ that the amount in
controversy exceeds [the jurisdictional] amount.”) (citation omitted). Of course, to establish the
jurisdictional amount, Defendants need not concede liability for the entire amount, or any
amount. See Lewis v. Verizon Communications, Inc., 627 F.3d 395, 400 (9th Cir. 2010).
Further, given that Plaintiff stipulated to removal of this case, the Court expects that Plaintiff
shall fully cooperate in providing Defendants with the necessary evidence to support the amount
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-01150 KES                                                       Date: July 15, 2021
                                                                                               Page 4

in controversy. For example, Plaintiff could submit a declaration that describes the profits it
received from its sales to Safeguard before and after the moldy-wipes incident.

        IT IS HEREBY ORDERED that, on or before July 30, 2021, Defendants shall show
cause why this action should not be remanded for lack of subject matter jurisdiction. Defendants
may discharge this Order to Show Cause by filing an amended notice of removal that seeks to
cure the defects identified above. Failure to show cause by July 30, 2021, will result in remand
to the state court.



                                                                        Initials of Deputy Clerk JD
